UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2269



JUDITH E. SELIG,

                                              Plaintiff - Appellant,

          versus


LOUIS P. BATSON COMPANY; BATSON YARN & FABRIC
MACHINERY GROUP,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-98-1495-6-13AK)


Submitted:   February 29, 2000            Decided:   March 14, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Judith E. Selig, Appellant Pro Se. Phillip Arthur Kilgore, Michael
Stuart Pitts, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, Greenville,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Judith E. Selig appeals the district court’s order granting

summary judgment to Defendants in this action alleging violations

of the Americans with Disabilities Act.   We have reviewed the rec-

ord and the district court’s opinion accepting the recommendation

of the magistrate judge and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.     See Selig v.

Louis P. Batson Co., No. CA-98-1495-6-13AK (D.S.C. Aug. 20, 1999).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2